 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                         3:19-CR-038-MMD-CLB

 9                  Plaintiff,                       Final Order of Forfeiture

10          v.

11 EDWARD MONET KNIGHT,

12                  Defendant.

13          The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1), (b)(2), and (b)(5); 18 U.S.C. §

15 924(d)(1) with 28 U.S.C. § 2461(c); and 18 U.S.C. § 924(d)(1), (2)(C), and (3)(A) with 28

16 U.S.C. § 2461(c) based upon the jury verdict finding Edward Monet Knight guilty of the

17 criminal offenses, forfeiting specific property set forth in the Forfeiture Allegations of the

18 Criminal Indictment and shown by the United States to have the requisite nexus to the

19 offenses to which Edward Monet Knight was found guilty. Criminal Indictment, ECF No.

20 14; Minutes of Jury Trial, ECF No. 163; Verdict Form, ECF No. 166; Preliminary Order of

21 Forfeiture, ECF No. 174.

22          This Court finds that on the government’s motion, the Court may at any time enter
23 an order of forfeiture or amend an existing order of forfeiture to include subsequently

24 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

25 32.2(b)(2)(C).

26          This Court finds the United States published the notice of forfeiture in accordance
27 with the law via the official government internet forfeiture site, www.forfeiture.gov,

28 consecutively from March 23, 2021, through April 21, 2021, notifying all potential third
 1   parties of their right to petition the Court. Notice of Filing Proof of Publication Exhibits,

 2   ECF No. 177-1, p. 5.

 3          This Court finds no petition was filed herein by or on behalf of any person or entity

 4   and the time for filing such petitions and claims has expired.

 5          This Court finds no petitions are pending regarding the property named herein and

 6   the time has expired for presenting such petitions.

 7          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 8   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 9   hereinafter described are condemned, forfeited, and vested in the United States of America

10   pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18

11   U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c); 18 U.S.C. § 924(d)(1), (2)(C), and (3)(A) with

12   28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law:

13          1. Silver and black Smith & Wesson Sigma handgun (SN: PDW0433) and

14          2. Any and all ammunition

15   (all of which constitutes property).

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

17   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

18   deposit, as well as any income derived as a result of the government’s management of any

19   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

20   disposed of according to law.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

22   copies of this Order to all counsel of record.

23                June 2
            DATED _____________________, 2021.

24

25

26                                                 MIRANDA M. DU
                                                   UNITED STATES DISTRICT JUDGE
27

28
                                                      2
